DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16 and 19 have been amended. Claim 13 has been cancelled and claims 1-12 and 14-20 remain pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application, 16/259,504 filed on 01/28/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-12, and 14-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 
US Patent 10,831,399
Instant Application 17/060920
Claim 1. A system, comprising:
a slave node comprising a slave node manager, a container runtime, and a first computer processor;

wherein an agentless workload and job configuration information (JCI) are delegated from the slave node manager to the container runtime; and

a master node comprising a master node interface, a workload scheduler, a backup-restore controller and a second computer processor,

wherein the container runtime, when executing on the first computer processor, is programmed to perform a method, the method comprising:

receiving the agentless workload and the job JCI;


extracting, from the JCI, a container image identifier (ID);

retrieving a container image associated with the container image ID; and

instantiating, to implement the agentless workload, a job pod set comprising a container created from the container image,

wherein the container is programmed to execute a set of tasks to complete the agentless workload,
















wherein the agentless workload and JCI are deployed to the slave node from the master node interface,










wherein deployment of the agentless workload and JCI to the slave node, of a plurality of slave nodes, is determined by the workload scheduler using at least a set of job resource requirements (JRR) associated with the agentless workload, and


wherein the JCI and JRR are submitted to the master node interface, by the backup-restore controller, using a job request directed to implement the agentless workload.

A system, comprising: 

a slave node comprising a first computer processor; and 












a container runtime executing on the first computer processor, and programmed to: 


receive an agentless workload, sought to be implemented, alongside job configuration information (JCI); 

extract, from the JCI, a container image identifier (ID); 

retrieve a container image associated with the container image ID; and 


instantiate, to implement the agentless workload, a job pod set comprising a container created from the container image, 

wherein the container is programmed to execute a set of tasks to complete the agentless workload.  

a slave node manager also executing on the first computer processor, and operatively connected to the container runtime, wherein the agentless workload and JCI is delegated from the slave node manager.
Claim 11. The system of claim 10, further comprising: a master node comprising a second computer processor; and a master node interface executing on the second computer processor, and operatively connected to the slave node manager, 

wherein the agentless workload and JCI is deployed to the slave node from the master node interface.

Claim 12. The system of claim 11, further comprising: 

a plurality of slave nodes comprising the slave node, and operatively connected to the master node; and a workload scheduler also executing on the second computer processor, and operatively connected to the master node interface, wherein deployment of the agentless workload and JCI to the slave node, from the plurality of slave nodes, is determined by the workload scheduler using at least a set of job resource requirements (JRR) associated with the agentless workload


a container registry operatively connected to the slave node,

wherein the container image is retrieved from the container registry.

Claim 9. The system of claim 8, further comprising: 
a container registry operatively connected to the slave node, 

wherein the container image is retrieved from the container registry.
3. The system of claim 1, further comprising:
a cluster comprising the master node, the plurality of slave nodes, and a persistent volume pool,

wherein the persistent volume pool comprises a cluster persistent volume operatively connected to at least the slave node,

wherein the slave node comprises a cluster persistent volume mount through which the container accesses the cluster persistent volume to execute the set of tasks.



Claim 14. The system of claim 12, further comprising: 
a cluster comprising the master node, the plurality of slave nodes, and a persistent volume pool, 

wherein the persistent volume pool comprises a cluster persistent volume operatively connected to at least the slave node, 

wherein the slave node comprises a cluster persistent volume mount through which the container accesses the cluster persistent volume to execute the set of tasks.
4. The system of claim 3, further comprising:
a cluster storage system (CSS) operatively connected to the cluster,
wherein the cluster further comprises a CSS plug-in that maps the cluster persistent volume to the CSS.

Claim 15. The system of claim 14, further comprising: 
a cluster storage system (CSS) operatively connected to the cluster, 

wherein the cluster further comprises a CSS plug-in that maps the cluster persistent volume to the CSS
5. The system of claim 3, 
wherein the persistent volume pool further comprises a backup persistent volume operatively connected to at least the slave node, wherein the slave node further comprises a backup persistent volume mount through which the container accesses the backup persistent volume to further execute the set of tasks.

	
wherein the persistent volume pool further comprises a backup persistent volume operatively connected to at least the slave node, wherein the slave node further comprises a backup persistent volume mount through which the container accesses the backup persistent volume to further execute the set of tasks.

a backup storage system (BSS) operatively connected to the cluster,

wherein the cluster further comprises a BSS plug-in that maps the backup persistent volume to the BSS.

Claim 17. The system of claim 16, further comprising: 
a backup storage system (BSS) operatively connected to the cluster, 

wherein the cluster further comprises a BSS plug-in that maps the backup persistent volume to the BSS.


Claims 1, 8, and 18 recite similar limitations. The specific system disclosed in claim 8 of the instant application is anticipated by the system of claim 1 of patent US 10,831,399. The difference between claims 1 and 18 of the instant application and claim 1 of the US patent is that claim 1 is directed to a method and claim 18 is directed to a non-transitory computer readable medium while claim 1 of the patent is directed to a system. The method disclosed by claim 1 of instant application is anticipated by the specific method recited in the system claim in claim 1 of the patent. It is well known in the art to use program instructions/software as a means to executing a method on a computer system. Furthermore, it is necessary that the program instruction be stored on a storage medium. It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have created program instructions and stored the program instructions on a storage medium as way to perform a specific method on a computer system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugtu et al. (US 2018/0270124), hereinafter Chugtu in view of Burrell et al. (US 10,515,005), hereinafter Burrell.
Regarding claims 1, 8, and 18, taking claim 8 as exemplary, Chugtu teaches a system, comprising: 
a slave node comprising a first computer processor (Chugtu, [0028], processor 320); and 
a container runtime executing on the first computer processor (Chugtu, [0033]), and programmed to: 
receive an agentless (Note – no controller is involved) workload, sought to be implemented, alongside job configuration information (JCI) (Chugtu, [0037], 
extract, from the JCI, a container image identifier (ID) (Chugtu, [0053], the request can include a container image identifier … server device 220 can compare the container image identifier included in the request and a set of container image identifiers); 
retrieve a container image associated with the container image ID; and 
instantiate, to implement the agentless workload, a job pod set comprising a container (Chugtu, [0057]), process 400 can include deploying the container on a back-end host based on the set of parameters) created from the container image, wherein the container is programmed to execute a set of tasks to complete the agentless workload (Chugtu, [0040]).  
Chugtu does not explicitly teach retrieve a container image associated with the container image ID; and instantiate, to implement the agentless workload, a job pod set comprising a container created from the container image, as claimed.
However, Chugtu in view of Burrell teaches retrieve a container image associated with the container image ID (Burrell, Col.24, lines 20-29, launch module 212 retrieves the task VM image 225); and 
instantiate, to implement the agentless workload, a job pod (Burrell, Col.7, lines 16-33, In AWS EC2 Container Services, this container group is called a cluster, whereas in Google Kubernetes it is referred to as a pod) set comprising a container created from the container image (Burrell, Col.24, lines, 20-29, lines, the launch 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chugtu to incorporate teachings of Burrel to retrieve a task VM image and launch a task container from the image based on the workload received in Chugtu. A person of ordinary skill in the art would have been motivated to combine the teachings of Chugtu with Burrell because it improves efficiency of the system disclosed in Chugtu by launching a group of containers (VM) from retrieved VM images to execute tasks (Burrell, Col.7, lines 16-33).
Claims 1 and 18 have similar limitations as claim 8 and they are rejected for the similar reasons.
Regarding claim 9, the combination of Chugtu and Burrell teaches all the features with respect to claim 8 as outlined above. The combination of Chugtu further teaches the system of claim 8, further comprising: a container registry (Burrell, Fig.2, 214) operatively connected to the slave node, wherein the container image is retrieved from the container registry (Burrell, Col.7, lines 16-33, retrieves VM images from local or external sources 214;).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chugtu to incorporate teachings of Burrel to retrieve VM images from a local or external source storing VM images. A person of ordinary skill in the art would have been motivated to combine the teachings of Chugtu with Burrell because it improves efficiency of the system disclosed 
Regarding claim 10, the combination of Chugtu teaches all the features with respect to claim 8 as outlined above. The combination of Chugtu further teaches the system of claim 8, further comprising: a slave node manager (build manager 206) also executing on the first computer processor (Burrell, Col.6, lines 48-56, the CI management System 106 … comprises … a build manager 206. These modules may be software modules stored in the memory 360 of one or more the computing devices (such as computer system 350 described below), which are retrieved and executed by the processor 354 when required), and operatively connected to the container runtime (Burrell, Col.26, lines, 49-59, instructions to be executed by processor 354; Fig.3), wherein the agentless workload and JCI is delegated from the slave node manager (Burrell, Col.16, lines 18-21, In any case, the build manager 206 retrieves a queued job descriptor and creates a job definition at step 310, which is used to launch a controller container 208; Col.16,  lines 34-52, the build manager 206 may generate a job definition that includes … name and/or identifier of the VM image to be retrieved and used for the controller).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chugtu to incorporate teachings of Burrel to include a build manager connected to a container runtime. A person of ordinary skill in the art would have been motivated to combine the teachings of Chugtu with Burrell because it improves efficiency of the system disclosed in Chugtu 
Regarding claim 11, the combination of Chugtu teaches all the features with respect to claim 10 as outlined above. The combination of Chugtu further teaches the system of claim 10, further comprising: a master node (Chugtu, Fig.1A client devices) comprising a second computer processor executing on the second computer processor, and operatively connected to the slave node manager (Burrell, Fig.2; 116); and a master node interface (Burrell, Col.7, lines 16-35, The CI management system 106 may initially interact with the container management system 116; Note – indicating container management system 116 has an interface that communicates with CI management system 106), wherein the agentless workload and JCI is deployed to the slave node from the master node interface (Note – container management system 116 is construed as the master of container group 210 which interfaces with the build manager 206 of CI Management System 106 (working node), therefore, build manager 206 receives workload from container management system 116 interface).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chugtu to incorporate teachings of Burrel to include a master node interface in the storage system disclosed in Chugtu. A person of ordinary skill in the art would have been motivated to combine the teachings of Chugtu with Burrell because it improves efficiency of the system disclosed in Chugtu by providing an interface to communicate with other components to launch a .

Claims 2-6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chugtu and Burrell as applied to claims 1 and 18 respectively above, and further in view of Dhamdhere et al. (US 2019/0065323), hereinafter Dhamdhere.
Regarding claim 2, the combination of Chugtu teaches all the features with respect to claim 1 as outlined above. The combination of Chugtu does not explicitly teach the method of claim 1, wherein the agentless workload is a backup operation entailing a stateful application, as claimed.
However, the combination of Chugtu in view of Dhamdhere teaches the method of claim 1, wherein the agentless workload is a backup operation entailing a stateful application (Dhamdhere, [0014], receives a request to create a snapshot of an application instance; [0013], Embodiments presented herein enable storage and availability operations, such as backup and restore, snapshot and cloning, application disaster recovery, and reporting and analytics, to be performed for stateful containerized applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to receive requests to perform backup and restore operations according to the received requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the 
Regarding claim 3, the combination of Chugtu teaches all the features with respect to claim 2 as outlined above. The combination of Chugtu further teaches the method of claim 2, wherein executing the set of tasks, comprises: reading stateful application data, pertinent to the stateful application, from a cluster storage system (CSS) (Dhamdhere, Fig.1, storage system 1401; [0021]); replicating the stateful application data, to obtain a stateful application data copy (Dhamdhere, [0020], [0021], [0022]); pre-processing the stateful application data copy, to obtain a processed stateful application data copy (Dhamdhere, [0045], [0046]); and writing the processed stateful application data copy to a backup storage system (BSS) (storage system 1402) (Dhamdhere, [0023]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to take a snapshot of stateful application data and replicate it to a backup volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu because it improves efficiency of the system disclosed in the combination of Chugtu by allowing VMs to be replicated and recovered across different types of hypervisors (Dhamdhere, [0004]).
Regarding claim 4, the combination of Chugtu teaches all the features with respect to claim 3 as outlined above. The combination of Chugtu further teaches the method of claim 3, wherein reading from the CSS comprises using a cluster persistent volume mount mapped to a cluster persistent volume (Dhamdhere, Fig.1, volume 150), wherein the cluster persistent volume is backed by the CSS (Dhamdhere, Fig.1, storage system 1401).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to take a snapshot of stateful application data and replicate it to a backup volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu because it improves efficiency of the system disclosed in the combination of Chugtu by allowing VMs to be replicated and recovered across different types of hypervisors (Dhamdhere, [0004]).
Regarding claim 5, the combination of Chugtu teaches all the features with respect to claim 3 as outlined above. The combination of Chugtu further teaches the method of claim 3, wherein writing to the BSS comprises using a backup persistent volume (Dhamdhere, Fig.1, Snapshot Volume 155) mount mapped to a backup persistent volume, wherein the backup persistent volume is backed by the BSS (Dhamdhere, Fig.1, Storage system 1402).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to take a snapshot of stateful application data and replicate it to a backup volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of 
Regarding claim 6, the combination of Chugtu teaches all the features with respect to claim 1 as outlined above. The combination of Chugtu does not explicitly teach the method of claim 1, wherein the agentless workload is a restore operation entailing a stateful application, as claimed.
However, the combination of Chugtu in view of Dhamdhere teaches the method of claim 1, wherein the agentless workload is a restore operation entailing a stateful application (Dhamdhere, [0004], a backup and restore operation may include replicating a VM with containers running therein and restoring the replicated VM; [0058], Such snapshots of stateful containerized applications enable various storage and availability operations to be performed for the stateful containerized applications, such as backup and restore, snapshot and cloning, application disaster recovery, and reporting and analytics).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to receive requests to perform backup and restore operations according to the received requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu because it improves efficiency of the system disclosed in the combination of Chugtu by allowing VMs to be replicated and recovered across different types of hypervisors (Dhamdhere, [0004]).
Regarding claim 19, the combination of Chugtu teaches all the features with respect to claim 18 as outlined above. The combination of Chugtu does not explicitly teach the non-transitory CRM of claim 18, wherein the agentless workload is one selected from a group consisting of a backup operation and a restore operation which entails a stateful application, as claimed.
However, the combination of Chugtu in view of Dhamdhere teaches the non-transitory CRM of claim 18, wherein the agentless workload is one selected from a group consisting of a backup operation and a restore operation which entails a stateful application (Dhamdhere, [0004], a backup and restore operation may include replicating a VM with containers running therein and restoring the replicated VM; Dhamdhere, [0014], receives a request to create a snapshot of an application instance; [0013], Embodiments presented herein enable storage and availability operations, such as backup and restore, snapshot and cloning, application disaster recovery, and reporting and analytics, to be performed for stateful containerized applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to receive requests to perform backup and restore operations according to the received requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu because it improves efficiency of the system disclosed in the combination of Chugtu by allowing VMs to be replicated and recovered across different types of hypervisors (Dhamdhere, [0004]).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chugtu, Burrell, and Dhamdhere as applied to claim 6 above, and further in view of Singh et al. (US 2019/0179918), hereinafter Singh_981.
Regarding claim 7, the combination of Chugtu teaches all the features with respect to claim 6 as outlined above. The combination of Chugtu does not explicitly teach the method of claim 6, wherein executing the set of tasks, comprises: reading a processed stateful application data copy, pertinent to a recovery of the stateful application, from a backup storage system (BSS); post-processing the processed stateful application data copy, to obtain a stateful application data copy; and writing the stateful application data copy to a cluster storage system (CSS), as claimed.
However, the combination of Chugtu in view of Singh_918 teaches the method of claim 6, wherein executing the set of tasks, comprises: reading a processed stateful application data copy, pertinent to a recovery of the stateful application, from a backup storage system (BSS); post-processing the processed stateful application data copy, to obtain a stateful application data copy; and writing the stateful application data copy to a cluster storage system (CSS) (Singh_918, [0082], Once the most recent snapshot of the first virtual machine has been mounted, data stored within the most recent snapshot of the first virtual machine may be read and/or modified and new data may be written without the most recent snapshot of the first virtual machine being fully restored and transferred to the production environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chugtu to incorporate the teachings of Singh_918 to retrieve and modify a most recent .

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chugtu and Burrell as applied to claim 11 above, and further in view of Desai et al. (US 2019/0173840), hereinafter Desai.
Regarding claim 12, the combination of Chugtu teaches all the features with respect to claim 11 as outlined above. The combination of Chugtu does not explicitly teach the system of claim 11, further comprising: a plurality of slave nodes comprising the slave node, and operatively connected to the master node; and a workload scheduler also executing on the second computer processor, and operatively connected to the master node interface, wherein deployment of the agentless workload and JCI to the slave node, from the plurality of slave nodes, is determined by the workload scheduler using at least a set of job resource requirements (JRR) associated with the agentless workload, as claimed.
However, the combination of Chugtu in view of Desai teaches the system of claim 11, further comprising: a plurality of slave nodes (Desai, [0013], Cluster A, Cluster B …; Fig.1) comprising the slave node, and operatively connected to the master node (Desai, Ingress Gateway); and a workload scheduler (Desai, [0003], cluster master is responsible for deciding what runs on each of the cluster's nodes. This  also executing on the second computer processor, and operatively connected to the master node interface, wherein deployment of the agentless workload and JCI to the slave node, from the plurality of slave nodes, is determined by the workload scheduler using at least a set of job resource requirements (JRR) (Desai, [0013], allocation of resources) associated with the agentless workload.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Desai to distribute workload and containerized application information to a working node in a cluster by a cluster master. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu with Desai because it improves efficiency of the system disclosed in the combination of Chugtu by having a centralized master node distributing software processing across various working nodes within a cluster (Desai, [0002]).
Regarding claim 14, the combination of Chugtu teaches all the features with respect to claim 12 as outlined above. The combination of Chugtu further teaches the system of claim 12, further comprising: a cluster comprising the master node (Desai, [0013], Ingress Gateway), the plurality of slave nodes (Desai, [0013], Cluster A … Cluster Z), and a persistent volume pool (Desai, Fig.2A data store), wherein the persistent volume pool comprises a cluster persistent volume operatively connected to at least the slave node (see Fig.2A), wherein the slave node comprises a cluster persistent volume mount through which the container accesses the cluster persistent volume to execute the set of tasks (Burrell, Col.7, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chugtu to incorporate teachings of Burrel to include a shared memory to be accessible to all containers. A person of ordinary skill in the art would have been motivated to combine the teachings of Chugtu with Burrell because it improves efficiency of the system disclosed in Chugtu by launching a group of containers (VM) from retrieved VM images to execute tasks (Burrell, Col.7, lines 16-33).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugtu, Burrell, and Desai as applied to claim 14 above, and further in view of Singh et al. (US 9,256,467), hereinafter Singh.
Regarding claim 15, the combination of Chugtu teaches all the features with respect to claim 14 as outlined above. The combination of Chugtu does not explicitly teach the system of claim 14, further comprising: a cluster storage system (CSS) operatively connected to the cluster, wherein the cluster further comprises a CSS plug-in that maps the cluster persistent volume to the CSS, as claimed.
However, the combination of Chugtu in view of Singh teaches the system of claim 14, further comprising: a cluster storage system (CSS) operatively connected to the cluster, wherein the cluster further comprises a CSS plug-in that maps the cluster persistent volume to the CSS (Singh, Col.11, lines 44-62 ).
.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugtu, Burrell, and Desai as applied to claim 14 above, and further in view of Dhamdhere et al. (US 2019/0065323), hereinafter Dhamdhere.
Regarding claim 16, the combination of Chugtu teaches all the features with respect to claim 14 as outlined above. The combination of Chugtu does not explicitly teach the system of claim 14, wherein the persistent volume pool further comprises a backup persistent volume operatively connected to at least the slave node, wherein the slave node further comprises a backup persistent volume mount through which the container accesses the backup persistent volume to further execute the set of tasks, as claimed.
However, the combination of Chugtu in view of Dhamdhere teaches the system of claim 14, wherein the persistent volume pool (Dhamdhere, Fig.1, storage system 140) further comprises a backup persistent volume (Dhamdhere, Fig.1 Snapshot  operatively connected to at least the slave node (Dhamdhere, Fig.2, host computer 202), wherein the slave node further comprises a backup persistent volume mount through which the container accesses the backup persistent volume to further execute the set of tasks (Dhamdhere, [0014], [0021], [0022], [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to take a snapshot of stateful application data and replicate it to a backup volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu because it improves efficiency of the system disclosed in the combination of Chugtu by allowing VMs to be replicated and recovered across different types of hypervisors (Dhamdhere, [0004]).
Regarding claim 17, the combination of Chugtu teaches all the features with respect to claim 16 as outlined above. The combination of Chugtu further teaches the system of claim 16, further comprising: a backup storage system (BSS) (Dhamdhere, Fig.1, Storage system 1402) operatively connected to the cluster (Dhamdhere, Fig.1, Cluster 1002), wherein the cluster further comprises a BSS plug-in that maps the backup persistent volume to the BSS (Dhamdhere, [0047]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Chugtu to incorporate the teachings of Dhamdhere to take a snapshot of stateful application data and replicate it to a backup volume. A person of ordinary skill in .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugtu, Burrell, and Dhamdhere as applied to claim 19 above, and further in view of Nanivadekar et al. (US 2018/0314598), hereinafter Nanivadekar.
Regarding claim 20, the combination of Dhamdhere teaches all the features with respect to claim 19 as outlined above. The combination of Dhamdhere does not explicitly teaches the non-transitory CRM of claim 19, wherein the stateful application is a database application, as claimed.
However, the combination of Chugtu in view of Nanivadekar teaches the non-transitory CRM of claim 19, wherein the stateful application is a database application (Nanivadekar, [0011], Backup and archiving applications are responsible for backing up customer data in the enterprise. These backup applications support backups of, for example, filesystem data, database, and/or virtual machines).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chugtu, to incorporate the teachings of Nanivadekar to include database application in backup operations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chugtu with Nanivadekar because it improves .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lyadvinsky et al. (US 9,858,154) and Funnell et al. (US 2019/0303274).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NANCI N WONG/Primary Examiner, Art Unit 2136